DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Applicant's Continuing Data: This application is a CON of PCT/CN2019/110741 filed 10/12/2019.
3.	Acknowledgment is made of Applicant's Foreign Application: CHINA 201811236134.8 filed 10/23/2018.
4.	Receipt of Applicant’s Amendment filed 07/18/2022 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(2) as being anticipated by Vorbach et al. (Pub. No. US 2018/0181403 A1; hereinafter referred to as Vorbach).

As per claim 1, Vorbach discloses a data flow processing method, wherein the method comprises:
obtaining a dependency relationship and an execution sequence of operating a data flow by a plurality of processing units (See Fig. 6 – dependency relationship and sequence for PUs); generating synchronization logic based on the dependency relationship and the execution sequence (See paragraph [0725] – synchronization logic); and inserting the synchronization logic into an operation pipeline of each of the plurality of processing units to generate executable code (See paragraph [0084] – synchronization based on dependencies and implemented into pipelined operations, generating code).

As per claim 2, Vorbach discloses the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein obtaining the dependency relationship and the execution sequence of operating the data flow by the plurality of processing units (See rejection above) comprises: obtaining descriptive code used to describe the data flow; and determining the dependency relationship and the execution sequence based on the descriptive code (See paragraphs [0754-0757] – descriptive code).

As per claim 3, Vorbach discloses the method according to claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the descriptive code comprises at least one of a keyword used to define a buffer variable, a keyword used to describe a read operation and a write operation for buffering the data flow, an operator used to specify a write buffer variable, or a keyword used to specify a read buffer variable (See paragraphs [0758-0764] – descriptions and definitions), .

As per claim 4, Vorbach discloses the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the dependency relationship indicates that a first operation instruction in an operation pipeline of a first processing unit of the plurality of processing units is executed first, before a second operation instruction in an operation pipeline of a second processing unit of the plurality of processing units starts to be executed, and wherein the execution sequence indicates a time sequence in which operation instructions of the plurality of processing units that are transmitted to operation pipelines of a corresponding type to wait for execution (See paragraphs [0330-0337] – pipelined operations with inclusion of time sequence).

As per claim 5, Vorbach discloses the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein generating the synchronization logic based on the dependency relationship and the execution sequence (See rejection above) comprises: constructing, based on the dependency relationship and the execution sequence, a dependency decision tree of operating the data flow by the plurality of processing units; and generating the synchronization logic based on the dependency decision tree (See Figs. 5-6, 10a-c – sync logic based on decision tree).

As per claim 6, Vorbach discloses the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the synchronization logic comprises a barrier instruction and an event synchronization instruction, and wherein generating the synchronization logic based on the dependency relationship and the execution sequence (See rejection above) comprises: generating the event synchronization instruction based on the dependency relationship; and generating the barrier instruction based on the execution sequence (See paragraph [0219, 0240, 0407…] - synchronization methods (flag, stop criterion, termination control, etc)).

As per claim 7, Vorbach discloses the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein generating the synchronization logic based on the dependency relationship and the execution sequence  (See rejection above) comprises: determining that the dependency relationship is not transfer dependency; and generating the synchronization logic in response to determining that the dependency relationship is not the transfer dependency (See Figs. 10a-c – transfer; and paragraph [0838] – no transfer dependency).

Claims 8-14 are essentially the same as claims 1-7, except that they are set forth the claimed invention as an apparatus, and they are rejected with the same reasoning as applied hereinabove.

Claims 15-20 are essentially the same as claims 1-6, except that they are set forth the claimed invention as a non-transitory computer-readable storage medium, and they are rejected with the same reasoning as applied hereinabove.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Eijndhoven et al. – Pub. No. US 2016/0070550 A1; which teaches: Embedded System Development.

Response to Arguments
10.	Applicant's arguments for independent and dependent claims have been fully considered but they are not persuasive.

Claims 1-20 (§103 rejection):
Applicant’s Representative argues that the references cited do not teach or suggest: “inserting the synchronization logic into an operation pipeline of each of the plurality of processing units to generate executable code” as presented in the claims.  
In response to the preceding arguments, examiner respectfully submits that the reference cited teaches the mentioned limitations.  As pointed on the claim rejection above, Vorbach discloses a method for issuing instructions to a plurality of execution units in a pipelined operation.  Applicant’s Representative points to Vorbach’s lack of synchronization logic; the synchronization logic as described in the claims, merely acquires dependencies and sequence from data flow, and provision of said logic to operation pipeline.  Vorbach includes IIS (instruction issue sequencer), which can provide out-of-order instruction issuance, based on status or stage (See p. [0073]: “the Instruction Issue to multiple ALUs in a pipelined manner, such enabling a column of ALUs or even an array of ALUs to operate pipelined”; also p. [0166], and [0209] “As said each of the ALU stages (0411, 0412, 0413, and 0414) receives its instruction independently in this exemplary embodiment. Typically the ALU stage 0411 receives its instruction first, in the next clock ALU stage 0412 receives its instruction, in the next clock cycle 0413 and then 0414. After that, the Instruction Issue rolls over and may start with 0411 again. This Instruction Issue sequence is preferably in accordance with the dataflow direction within the ALU-Block and indicated by the arrow 0423. The timing of the Instruction Issue depends on the algorithm execution and may be driven by the status information (0420) provided by the ALU stages. Conditional instruction issue is possible. In some embodiments instructions may be issued for a group of ALU stages, a specific ALU stage or even a single ALU only. Out of order Instruction Issue may therefore be possible in one embodiment to increase the flexibility of the ALU-Block operation”).  It is clear that Vorbach “synchronization logic” which is based on the data flow (dependency and sequence relationships) is inserted into the pipelined environment, aligned with selected execution algorithm as described in Vorbach’s disclosure.  Accordingly, Examiner maintains that the reference cited discloses and suggests these limitations.

Also, please see:
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of force at which the breaking away will prevent injury to the wearer during athletic exertion).  
11.	Arguments for the dependent claims have been considered and addressed in the response above.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10/11/2022.